Title: To James Madison from Reverend James Madison, 18 January 1781
From: Madison, James (Reverend)
To: Madison, James


Dear Col.
Jany. 18th. 81.
I intended to have sent you a Letter by ye. last post, but failed of an oppy. and by this Time I suppose you have heard thro’ many Channels of ye. Loss of our Capitol, & ye Disgrace of Virginia. True it is that Arnold with not more than 1500 men landed at Westover, marched within 24 Hours after ye Time of landing to Richmond, destroyed whatever was considered as public Property with all ye. Rum in ye Place, proceeded to ye Foundary destroyed there a considerable Quantity of Arms & ammunition, returned ye Next Day, without scarce a Gun being fired at him: The Families within ye Sphere of his Action have suffered greatly. Some have lost 40, others 30, every one a considerable Part of their Slaves. The Speaker’s House they made use of as Barracks for a Day or two. It is said they have ruined there every Thing they could lay their Hands upon. Williamsburg, where we remained, was not, fortunately for us, an object worthy of their attention. They landed upon their Return below Hog Island, and marched it is said to Smithfeild, but we have not yet heard what has been ye Consequence: It is expected they mean to secure themselves at Portsmouth, or carry on their predatory Plan up Potowmack, taking Fredericksbg in their way, or indeed making ye Iron Works there a principal object.
Such is ye. unequal war wh. we wage–and such too, wh. is by far a more melancholy Reflexion, is ye. improvident Spirit of this Country! But I fear this is only ye Beginning of Sorrows, or ye. Prelude to Something more important. For may it not reasonably be conjectured, that their Intention is first to cut ye Sinews of Opposition by destroying our Arms &c. and then attack us in Force?
But you will ask, what has become of ye former Spirit of Virga. I assure you, I beleive, it is still as high as ever, it neither slumbers, nor sleeps. The Malitia turn out with great Readiness, when called upon. They have upon this Occasion shewn a Zeal & Heartiness for ye Common Cause, wh. I fear’d was almost extinguished But our dispersed Situation, ye want of proper Arrangments will, unless Experience teaches us Wisdom, ever expose us to similar Misfortunes.
The University is a Desart. We were in a very flourishing way before ye first Invasion. we began to collect before ye last, but we are now entirely dispersed. The Student is converted into ye Warrior, some of ye Professors thought it prudent to retire. Your Brother has not returned since ye first Invasion.
It is scar[c]e worth sending you Information of ye Plan I spoke of, but it is, that I am gradually undergoing a Conversion, and I think, if Constitution will stick by me, I shall in less than a year exchange my present Profession for a more fashionable one at least; I hope, (for that is ye main Reason of most Conversions) for a more profitable one too. The Law is disagreeable–but Divinity & Philosophy in ye Bargain will starve a Man in these Times.
Yrs affecty
JM
